Citation Nr: 9901338	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  95-36 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1943 to 
November 1947.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  

The Board remanded this matter in December 1996 for the 
Regional Office to determine the proper representative.  
Notice was given to the veteran that the substantive appeal 
was inadequate and to submit evidence of a well-grounded 
claim. 

The veteran executed Form 22a, in November 1996, designating 
James W. Stanley, Jr., as his representative.  Mr. Stanley 
filed a substantive appeal in May 1998.  

The record does not contain a timely appeal of the denial of 
service connection for heart, back, foot and urinary 
conditions.  The veteran was informed of this fact by the 
regional office.  The Board does not have jurisdiction of the 
issues.  Jurisdiction does indeed matter and it is not 
harmless when the VA during the claims adjudication 
process fails to consider threshold jurisdictional issues.  
This is particularly true when the Secretary ignores the 
mandates of 38 U.S.C.A. 7104(b) and 7105(c) (West 1991) which 
provide that finally denied claims cannot be reopened without 
the submission of new and material evidence under 38 
U.S.C.A. 5108 in the case of final BVA decisions or without 
compliance with regulations in the case of unappealed final 
RO denials.  McGinnis v. Brown, 4 Vet.App. 239, 244 (1993).  
Since there is no timely substantive appeal, the decisions 
are final.  See Roy v. Brown, 5 Vet.App. 554 (1993); Rowell 
v. Principi, 4 Vet.App. 9 (1993).  



FINDING OF FACT

Competent evidence of a connection between service or 
radiation exposure and eczema, tinea, black discoloration or 
xerosis has not been presented.


CONCLUSION OF LAW

The claim of service connection for a skin disorder is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran, who had wartime and peacetime service, has 
appealed the denial of service connection for a skin 
disorder, claiming that the disability is due to radiation 
exposure.  Service connection may be granted for disability 
due to disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence including that pertinent to 
service establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (1998).  Radiogenic diseases include the 
list at 38 C.F.R. § 3.311(b)(2) (1998).  If a claim is based 
on a disease other than one of those listed in paragraphs 
(b)(2) or (b)(3) of this section, VA shall nevertheless 
consider the claim under the provisions of this section 
provided that the claimant has cited or submitted competent 
scientific or medical evidence that the claimed condition is 
a radiogenic disease.  38 C.F.R. § 3.311(b)(4) (1998).  
However, the veteran is under an obligation to establish a 
well-grounded claim for service connection.

In order for a claim to be well grounded there must be a 
medical diagnosis of a current disability, incurrence or 
aggravation of disease or injury in-service and a nexus 
between the in-service injury or disease and the current 
disability.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  
Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is plausible or possible is required.  
A claimant would not meet his burden imposed by 38 U.S.C.A. 
§ 5107 (a) merely by presenting lay testimony because lay 
persons are not competent to offer medical opinions.  See 
Grottveitt v. Brown, 5 Vet. App. 91 (1993).  

The veteran testified at the Regional Office Hearing, in May 
1998, that he witnessed testing of the atomic bomb during 
Operation Crossroads, while aborad the U.S.S. Wharton, off 
Bikini Island.  He stated that no protective gear was issued 
and that his hands and face were exposed.  After the 
explosion his skin looked dead.  He had bumps, whiteheads and 
sore itching pustules appeared on his hands.  His skin 
started burning and he continues to experience skin problems.  
The veteran stated that he was not treated for radiation 
exposure during service.  

In December 1943 the veteran was treated for chancroid, the 
diagnosis was balanoposthitis in January 1944.  The January 
1945 examination revealed that the face and skin were normal.  
The reenlistment examination, dated January 1946, revealed 
bilateral pes planus.  The veteran was found to be physically 
qualified to reenlist.  In June 1947 the veteran was treated 
for a fungus infection of his feet.  The discharge 
examination, dated November 1947, revealed that the veterans 
face, skin, hair and glands were normal.

In November 1988 a compensation and pension examination was 
conducted.  The veteran reported that he thought he had 
severe radiation exposure.  The examiner noted that the 
veteran was a very poor historian.  The veteran did report 
that he had blisters on his hands during service and that a 
rash and blisters had developed during the 1950s.  On 
examination the skin was normal.  The examiner specifically 
indicated that there were no pathological conditions 
secondary to radiation.  

The veteran was seen at the North Little Rock VA Medical 
Center from June 1989 to April 1994 for several medical 
problems including black discolored lesions on his legs.  The 
March 1992 compensation and pension examination showed no 
skin pathology, and the head, face and neck were normal. 

In September 1995 the veteran was seen at a VA Medical Center 
for xerosis and tinea pedis.  In August 1996 the veteran was 
treated for xerotic eczema.  The treating physicians did not 
state an opinion as to the etiology of the diseases.

The veterans claim for service connection for a skin 
disorder is not well grounded.  There is no evidence of a 
connection between the veterans service and claimed exposure 
to radiation and any skin condition.  Chronic eczema or 
xerosis was not shown in service.  Although foot fungus was 
noted during service and in the 1990s, there was no evidence 
of continuity of symptoms.  38 C.F.R. § 3.303(b) (1998).  The 
Board notes that the veteran has not asserted that there has 
been continuity of tinea or fungus and that normal 
examinations between the two findings tend to establish that 
the inservice incident was acute transitory and resolved.  In 
addition, there is no medical opinion connecting the remote 
post service eczema, xerosis, tinea or black discoloration to 
service.  Rather, an examiner has specifically established 
that the veteran has no pathology due to radiation, even 
though he considered the veterans reported history.

38 C.F.R. § 3.311 (1998) provides another potential basis for 
establishing a connection; however, eczema, xerosis, tinea 
and black discoloration are not listed and the veteran has 
not cited or submitted competent scientific or medical 
evidence that the claimed conditions are radiogenic diseases.  
38 C.F.R. § 3.311(b)(4) (1998).  

The veteran testified at a Regional Office hearing, in May 
1998, that he was assigned to the galley of the U.S.S. 
Wharton.  He was not engaged in combat when he was exposed to 
radiation.  He witnessed the testing of the atomic bomb as 
part of Operation Crossroads.  38 U.S.C.A. § 1154 does not 
assist the veteran.  The veteran was not in combat and the 
veteran has not otherwise established a well grounded claim 
for service connection.  Even if we accept what was described 
by the veteran after the test (which the examiner noted was 
related by a very poor historian) the veteran has presented 
no competent evidence that he has a current skin disorder due 
to any incident of service including the claimed radiation 
exposure.  The veteran is a layman and his assertion that 
there is a relationship is not competent and does not give 
rise to a well-grounded claim.  We again note that the file 
contains a medical opinion that the veteran has no conditions 
secondary to radiation exposure. 

When the Board, in a decision, addresses a question that has 
not been addressed by the RO, it must be considered whether 
the claimant has been given adequate notice and opportunity 
to respond and, if not, whether the claimant will be 
prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  However, the Board concludes that the appellant has 
not been prejudiced by this decision.  It has considered the 
same law and regulations and merely concludes that the 
appellant did not meet the initial threshold evidentiary 
requirements of a well-grounded claim under the standards set 
forth in Caluza, supra.  The result is the same.  Regardless, 
the Board placed the parties on specific notice that there 
was a duty to submit evidence of a well-grounded claim for 
service connection.


ORDER

Service connection for a skin disorder is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date, which appears on the face of this decision, constitutes 
the date of mailing and the copy of this decision, which you 
have received, is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
